DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
In response to communications files on March 29, 2021, claims 1 and 15 are amended, 
claims 29-30 are added, and claims 5-6, 8-14, 19-20, and 22-28 are canceled per applicant’s request.  Therefore, claims 1-4, 7, 15-18, 21, and 29-30 are presently pending in the application. 
Reasons for Allowance
Claims 1-4, 7, 15-18, 21, and 29-30 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the 
prior arts of records, neither anticipates nor renders obvious the following limitations as claimed:

As to claims 1 and 15, the prior art of records fail to anticipate or suggest A method for peer-to-peer data replication, the method comprising: generating, by a master node, a first commit redo record, when a first write operation happens on a first physical entity in the master node; generating, by the master node, a second commit redo record when a second write operation happens on a second physical entity in the master node; wherein the master node is preset with at least two physical entities including the first physical entity and the second physical entity and the master node is connected to at least two subscriber nodes including a first subscriber node and a second subscriber node, and wherein the mapping relationships between the physical entities and the subscriber nodes are established by the master node by mapping different subscriber nodes to different connections between the master node and the subscriber nodes, and by mapping different connections to different sets of physical entities in the master node, wherein each set of physical entities comprises one or multiple physical entities; pushing, by the master node, the first commit redo record to the first subscriber node corresponding to the first physical entity based on mapping relationships between the physical entities and the subscriber nodes, wherein the first commit redo record is used for replicating data of the first write operation from the master node to the first subscriber node corresponding to the first physical entity, and then to the second subscriber node through pushing, by the first subscriber node, the received first commit redo record, to the second subscriber node; and pushing, by the master node, the second commit redo record to the second subscriber node corresponding to the second physical entity based on mapping relationships between the physical entities and the subscriber nodes, wherein the second commit redo record is used for replicating data of the second write operation from the master node to the second subscriber node to the second physical entity, together with the other limitations of the independent claims.

The dependent claims 2-4, 7, 16-18, 21, and 29-30 being definite, enable by the specification, and further limiting to the independent claim, are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-2720631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Belix M Ortiz Ditren/Primary Examiner, Art Unit 2164